

113 S2029 IS: All Year School Study Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2029IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Kirk (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo use amounts provided for the Fund for the Improvement of Education to establish a pilot program
			 that supports year-round public elementary schools and secondary schools.1.Short titleThis Act may be cited as the All Year School Study  Act.2.Year-round school pilot  program(a)Program authorizedSection 5411 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7243) is amended—(1)in subsection (b)—(A)by redesignating paragraph (9) as paragraph (10); and(B)by inserting after paragraph (8) the following:(9)Activities to establish or expand programs providing  year-round education at  public elementary
			 schools or secondary schools that—(A)focus on raising student achievement, using research- and evidence-based practices; and(B)may include increasing the salaries of
			  teachers who agree to work in the year-round education programs by an
			 amount not to exceed 100 percent.; and(2)by adding at the end the following:(e)Pilot program  for year-Round school activities(1)In generalFrom the amounts described in paragraph (2), the Secretary shall carry out a multi-year pilot
			 program that awards 4 grants, to eligible entities described in paragraph
			 (3),	to carry out the activities described in subsection (b)(9).(2)Funding limit for the pilot program(A)In generalThe Secretary shall use, from the  amounts provided under section 5401 for fiscal years 2015
			 through 2018 for this subpart, a total of $4,000,000  to carry out the
			 pilot program described in paragraph (1), subject to subparagraph (B).(B)ReservationThe Secretary shall reserve 5 percent of the total amount of funds made available under
			 subparagraph (A) to carry out the independent evaluation described in
			 paragraph (5).(3)Eligible entitiesEntities described in subsection (a), except for institutions of higher education or private
			 entities,  shall be
			 eligible for grants under this subsection.(4)Award basisIn awarding grants  under paragraph (1), the Secretary shall—(A)give a priority to  eligible entities that—(i)propose to use grant funds to carry out year-round  education activities that emphasize science,
			 technology, engineering, and mathematics; and(ii)target the year-round education activities to be carried out under the grant to—(I)areas with large 
			 populations, or high concentrations, of low-income individuals; and(II)low-performing schools;  and(B)ensure an equitable distribution of such grants across diverse geographic areas.(5)Independent evaluationThe Secretary shall enter into a contract with an entity  to—(A)provide an independent evaluation of the effectiveness of the pilot program carried out under this
			 subsection; and(B)prepare and submit a report to the Secretary and Congress, by not later than 180 days after the
			 conclusion of the pilot program under this subsection,   that summarizes
			 the results of the evaluation.(6)Rule of constructionNothing in this subsection shall be construed to alter or otherwise affect the
			 rights, remedies, and procedures afforded to school or school district
			 employees under Federal, State, or local laws (including applicable
			 regulations, court orders,   or requirements that school districts
			 negotiate, or meet and confer, in good faith) or under the terms of
			 collective bargaining agreements, memoranda of understanding, or other
			 agreements between such employers and their employees.. 